Citation Nr: 0012189	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-33 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for varicose veins of the 
right leg.

Entitlement to an increased rating for varicose veins of the 
left leg, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  

This appeal arises from rating determinations by the Detroit, 
Michigan, Regional Office denying service connection for 
varicose veins of the right leg, and an increased rating for 
varicose veins of the left leg.  

A review of the present record indicates that the regional 
office denied service connection for varicose veins of the 
right leg in a rating in October 1986.  The veteran was 
advised at this time of the denial of service connection for 
this disability, and he did not present a timely appeal.  In 
1997, the veteran reopened his claim for an increased rating 
for varicose veins of the left leg.  He also sought to reopen 
his claim for service connection for varicose veins of the 
right leg.  The regional office denied the veteran's claim 
for service connection for varicose veins of the right leg on 
a de novo basis. 

After reviewing the present claims folder, the Board 
acknowledges that the medical evidence added to the record 
since the 1986 rating does constitute new and material 
evidence sufficient to reopen the claim for service 
connection for varicose veins of the right leg.  The claim 
for service connection for varicose veins of the right leg is 
therefore also being reviewed on a de novo basis by the 
Board.  In addition, The Board has concluded that the claim 
for service connection for varicose veins of the right leg is 
well grounded.  See Winters v. West, 12 Vet.App. 203 (1999).

The veteran submitted a claim for a total rating by reason of 
individual unemployability in late 1997.  In a rating in 
April 1999, the regional office denied this claim.  The 
record, including the hearing before the Board in August 
1999, establishes that the veteran did not disagree with this 
rating, and this issue is not in an appellate status.  See 
transcript, p.21


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims. 

2.  Varicose veins of the left leg were present prior to 
service, and increased in severity during service.  

3.  The veteran has been granted service connection for 
varicose veins, with venous insufficiency, of the left leg.  

4.  Varicose veins of the right leg were not manifested in 
service; such disability was first manifested a few years 
after discharge from service. 

5.  The varicose veins of the right leg were not caused or 
aggravated by the varicose veins of the left leg. 

6.  The veteran's medical history includes treatment for 
recurrent varicose veins of the left leg, with multiple 
ligations, recurrent ulcers, pulmonary emboli, phlebitis, 
thrombophlebitis, and venous insufficiency of the left lower 
extremity. 

7.  An evaluation of the medical history and the current 
clinical manifestations of the veteran's service connected 
disability of varicose veins of the left leg shows that such 
disability can most appropriately be evaluated under the 
diagnostic criteria for phlebitis or thrombophlebitis before 
or after the criteria for varicose veins, phlebitis, or 
thrombophlebitis were amended, effective January 12, 1998 .

8.  In evaluating the claim for an increased rating, the 
amended criteria for rating phlebitis, thrombophlebitis, or 
post phlebitis syndrome, effective January 12, 1998, is 
neither more nor less favorable to the veteran than the old 
criteria.

9.  Recent examinations have demonstrated pain, pigmentation, 
and marked persistent swelling of the left leg, subsiding 
only very slightly and incompletely with recumbency.  

10.  Varicose veins of the left leg, with post phlebitis 
syndrome, are not manifested by massive board-like swelling, 
with severe and constant pain at rest. 


CONCLUSIONS OF LAW

1.  Varicose veins of the right lower extremity were not 
incurred in or aggravated by service, and are not secondary 
to established service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (1999).

2.  The criteria for a 60 percent evaluation, but not higher, 
for varicose veins of the left lower extremity, with post 
phlebitis syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.40, 4.59, Part 4, 
Diagnostic Codes 7120, 7121 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that the varicose vein 
condition in the left leg first noted in service was the 
beginning manifestation of the bilateral lower extremity 
valvular incompetence condition that currently affects both 
legs.  Basically, he contends that the varicose vein 
condition in the right leg is part of the same process as the 
varicose vein leg condition in the left leg that was first 
noted in service, and that he should be granted service 
connection for disability in the right leg.  
I.  Background

The service medical records show that a May 1965 preinduction 
examination was essentially normal.  A medical history in 
January 1966 noted that he had had cramps in the legs.  He 
also reported that two years previously he had a blood vessel 
break in his foot.  Physical examination was normal.

In April 1966, the veteran was seen at the surgical clinic 
for varicose veins in the left leg which had been symptomatic 
for the last two years, worse lately.  He reported a 
pretibial contusion about six weeks prior.  In early May 
1966, it was noted that the contusion was resolving slowly.  
In December 1966, the veteran complained of pain in the left 
leg.  Physical examination revealed marked varicosities of 
the left calf and some edema.  He was placed on a limited 
profile with a diagnosis of varicose veins with stasis 
dermatitis.  On examination for discharge from service in 
November 1967, the veteran reported a history of cramps in 
the leg.  A physician noted a history of varicose veins of 
the left calf and lower leg, minor degree, asymptomatic.

On a Department of Veterans Affairs (VA) examination in June 
1972, the veteran reported that he had had problems with 
varicose veins of the left leg in service, and that he had 
been scheduled for vein stripping on two occasions, both of 
which had been canceled for various reasons.  He indicated 
that he underwent vein stripping in 1971.  He continued to be 
bothered with varicose veins and swelling in the left leg. 

In a rating in June 1972, the regional office granted service 
connection for varicose veins of the left leg by aggravation, 
and assigned a 10 percent evaluation for this disability.

A VA examination in June 1975 noted a history of varicose 
veins in the left leg with a history of thrombosis, and also 
noted he had varicose veins in the right leg.  

In 1977, a private physician reported that the veteran had 
undergone a bilateral short ligation and stripping for 
bilateral varicose veins in April 1977.  A hospital report 
also contains a history of right leg varicosities of three 
years' duration.  

The veteran was involved in an automobile accident in 1981, 
incurring several injuries, including to both legs.  His 
injuries were complicated by multiple pulmonary emboli.  

In 1985 and 1986, the veteran was treated for venous 
insufficiency and varicose veins of both lower extremities, 
with phlebitis in the right lower extremity.

In 1990 and 1991, the veteran underwent surgery for recurrent 
varicose veins of the left leg, with notations of stasis 
ulcers and dermatitis.  A surgical pathology report of 
February 1991 found phlebosclerosis, but no thromboemboli or 
active inflammation in the sections of veins.  The treatment 
reports show evidence of recurrent left leg ulcers and 
cellulitis.

On a VA examination in August 1991, the veteran's complaints 
included skin irritation, swelling, and soreness of the left 
leg when walking.  Physical examination showed no open ulcer, 
and resulted in the diagnosis of venous insufficiency and 
stasis dermatitis, with recurrent varicose veins of the left 
leg.  

In May 1997, the veteran submitted a claim for an increased 
rating for varicose veins of the left leg.  He submitted 
clinical notes from a private physician, reporting on surgery 
for a disability of the left knee.  Postoperatively, the 
veteran continued to have swelling in the left lower 
extremity below the knee, and was treated with Coumadin 
because of a past history of phlebitis.  He also continued to 
wear support hose because of chronic venous stasis.  

On a VA examination in July 1997, the veteran's history was 
reviewed.  It was noted that the veteran had chronic leg pain 
and ulceration, and was being treated by Unna Boots and 
elastic stockings.  He had episodes of superficial 
thrombophlebitis of both lower legs in 1986 and 1987, and 
used a motorized wheelchair because of pain and unstable gait 
in both knees and the left hip.  

On physical examination, the veteran weighed 338 pounds.  He 
utilized a wheelchair and walker when he arose to get up on 
the examining table.  There were varicose veins of 
approximately .8 centimeters in size in the left inner thigh.  
There was also diffuse brownish discoloration of both legs.  
The diagnoses included chronic venous insufficiency, and 
completely healed left leg ulcer.

Statements were received from the veteran's private 
physicians indicating that he had been treated at various 
times between 1991 and 1995 for recurrent, slow healing 
stasis ulcers.  A statement from Albert J. Macksood, M.D., 
dated in September 1997, indicates that the veteran had been 
treated for bilateral deep venous thrombosis for the past 26 
years.  He had highly pigmented skin in both legs, and had 
had numerous breakdowns of ulcerated areas during the years.  
The physician stated that the drainage system from the deep 
veins was very, very poor, and that the veteran had valvular 
incompetence in both legs.  The superficial veins of both 
legs were distended, with large, over 2.0 centimeters, 
dilatations which were very tortuous and quite painful in the 
left leg.  He stated that the veteran would need to wear 
elastic stockings and elevate the foot of his bed for the 
rest of his life.  He further noted that the veteran could 
not be very mobile or use his feet for long periods of time, 
or even sit for long periods of time.

In a statement received in December 1997 and dated in 
November 1997, Dr. Macksood indicated that he believed that 
the deep venous insufficiency of both legs is the same 
disease process occurring in both legs.  In December 1997, 
Dr. Macksood provided an opinion that, it was likely as not 
that the left leg varicose vein condition was a manifestation 
of a lower extremity valvular incompetence condition which 
currently affected the veteran in both lower extremities. 

On a VA examination in January 1998, the veteran's long 
history of lower extremity venous insufficiency was noted.  
His complaints included pain in both lower extremities, 
recurrent ulcerations, especially on the left side, and 
bilateral lower extremity swelling, with skin discoloration.  
It was noted that the veteran had a strong family history for 
venous insufficiency, including the veteran's mother and 
several siblings.  The veteran complained that the lower 
extremity pain was aggravated by ambulation.

On physical examination, there was marked to severe lower 
extremity edema, with the edema extending above the knees, 
bilaterally.  There were superficial varicosities extending 
to the level of the groin, bilaterally.  Skin pigmentation 
was noted in both lower extremities.  No active ulcerations 
were present.  A lower extremity Duplex evaluation revealed 
no evidence of anatomical obstruction in the deep venous 
system.  Photoplethysmography revealed marked venous reflux 
in both lower extremities.  There was mild diffuse 
tenderness.  The veteran's exercise and exertion were limited 
by virtue of a moderate to marked degree of edema and mild to 
moderate pain in both legs diffusely.  The diagnostic 
impression was moderate to severe venous insufficiency with 
varicose veins extending above the level of the knee, 
bilaterally.  There was moderate to marked deep venous 
insufficiency resulting in skin pigmentation in the lower 
extremities, bilaterally.  The examiner expressed the opinion 
that, in view of the veteran's strong familial history for 
venous insufficiency, it was likely that the etiology of the 
disease was acquired/familial in nature.  Although unlikely, 
it could not be unequivocally ruled out that the varicose 
veins were aggravated by service.  

On a VA examination in December 1998, the veteran's history 
was again reviewed.  The veteran complained of pain in both 
legs, extending from the calves into the groin, when standing 
for extended periods of time.  He had had numerous episodes 
of cellulitis and venous stasis ulcers involving both legs.  

On physical examination, there was two to three-plus edema 
involving both lower extremities.  Deep and superficial 
varicose veins and spider veins were noted throughout both 
lower extremities, the left more than right.  There were 
scars and hemosiderin pigmentation involving both shins and 
ankles, but no active ulcers.  A venous Doppler of the lower 
extremities showed bilateral severe deep and superficial 
venous insufficiency.  The diagnostic assessment was severe 
deep and superficial venous insufficiency of both lower 
extremities, with varicose veins and severe skin changes.  
The examiner expressed the opinion that the condition was 
most likely the result of strong familial and possibly 
acquired venous valvular insufficiency involving both lower 
extremities.  It was unlikely that the varicose veins in the 
right leg resulted from or were aggravated by varicose veins 
in the left leg.  

At a hearing before the Board in August 1999, the veteran 
testified that he did not have varicosities prior to service.  
The veteran also testified that he had persistent swelling 
and pain in the legs after standing only 15 or 20 minutes.

II. Service Connection Analysis

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
determined also that service connection is in order when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  The Court indicated that a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The service medical records indicate that, on a preinduction 
examination, the veteran reported a history of cramps in the 
lower extremities.  He also reported that he had had a blood 
vessel break in his foot.  Data recorded for clinical 
purposes while he was being treated in 1966 noted a history 
of varicose veins in the left leg of two years' duration, 
indicating a definite and unequivocal history of varicose 
veins in the left leg preexisting service.  The 
contemporaneous service medical records show that the veteran 
was treated solely for varicose veins of the left leg in 
service, and that this disability increased in severity 
during service.  The veteran was granted service connection 
for varicose veins of the left leg by aggravation. 

The service medical records are completely negative for any 
complaints, findings or diagnoses indicative of varicose 
veins or venous insufficiency of the right lower extremity in 
service.  The first manifestations of varicose veins of the 
right leg occurred a few years after service.  Thus, the 
present record does not establish that varicose veins of the 
right leg were present in service, or were incurred or 
aggravated in service. 

In fact, the veteran on appeal has not contended that the 
varicose veins of the right lower extremity were manifested 
in service, or that the varicose veins of the left leg have 
aggravated the varicose veins of the right leg.  Instead, he 
maintains that the varicose veins and venous insufficiency of 
both lower extremities are part of one disease process in the 
lower extremities.  He has submitted statements from Dr. 
Macksood, and his representative has argued that such 
statements by the private physician should be accorded great 
weight, as provided in Hanson v. Derwinski, 1 Vet. App. 512 
(1991).  

In December 1997, Dr. Macksood provided an opinion that it 
was as likely as not that the left leg varicose vein 
condition was the beginning manifestation of the lower 
extremity valvular incompetence condition currently affecting 
the veteran in both lower extremities.  In a statement, 
received in December 1997 and dated in November 1997, Dr. 
Macksood indicated that he believed that deep venous 
insufficiency was the same disease process in both legs.

In this regard, the VA physicians noted that the veteran has 
a strong familial, and possibly acquired, disorder of the 
vascular structure.  Thus, the VA physicians have agreed, in 
part, with the opinion of Dr. Macksood that the veteran has a 
disorder of the vascular structure.  However, the evidence 
shows that this disorder of the vascular structure is a 
familial/acquired disorder. (See opinions by the VA 
physicians).  In addition, the service records indicate that 
such a familial disorder was present, and was manifested, 
prior to service.  Such a familial disorder would predispose 
the veteran to develop varicose veins, and there is definite 
evidence that varicose veins of the left leg, which were 
present prior to service, were aggravated therein.  Service 
connection for varicose veins of the left leg has been 
granted on that basis.  The veteran has not, however, been 
granted service connection for the underlying familial 
disease of the vascular structure.  

It must be remembered that service connection is granted only 
for disability which is a result of a particular disease 
entity.  In this case, it is clear that no disability of 
varicose veins of the right leg was present in service.  
Disability due to varicose veins of the right leg was not 
present or manifested until a few years after service.  There 
is no evidence, medical or otherwise, to establish that 
varicose veins of the right leg were manifested in service, 
or incurred or aggravated therein, and the veteran has not so 
contended. 

Basically, the medical evidence in this case establishes that 
the disability in one extremity does not have a causal 
relationship to disability in the other extremity.  Both are 
due to an underlying familial disorder.  This is supported by 
the opinions of the VA physicians in 1998 who indicated that 
the varicose veins of the right leg were not caused by, 
proximately due to, or the result of the varicose veins of 
the left leg.  Thus, service connection for varicose veins of 
the right leg on a secondary basis is not established.  
Finally, the VA physicians in 1998 have determined that the 
varicose veins in the left leg are not aggravating the 
varicose veins in the right leg. See Allen v. Brown, supra.  
The statements from Dr. Macksood are also essentially 
consistent with this analysis, and do not provide an 
evidentiary basis to grant service connection for varicose 
veins of the right leg. 


III.  Increased Rating Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The facts relevant to the issue 
of an increased rating have been properly developed and the 
statutory duty of the VA to assist the veteran in developing 
the facts pertinent to his claim for an increased rating has 
been satisfied in this case.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's service-connected disability, the veteran's medical 
history and current clinical manifestations have been 
reviewed in the context of all applicable regulations.  
Specifically, the extent to which the veteran's disability 
causes pain, weakness and limitation of function has been 
considered.  See DeLuca v. Brown, 6 Vet. App. 321 (1993).

The diagnostic codes relating to varicose veins, phlebitis, 
thrombophlebitis, and post phlebitic syndrome were amended, 
effective January 12, 1998, while the appeal for an increased 
rating was pending in this case.  Where a law or regulation 
changes after a claim has been filed before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
otherwise provided. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the old criteria of Diagnostic Code 7120 for unilateral 
varicose veins a 50 percent evaluation was assigned with the 
findings of a severe condition with secondary involvement of 
deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation.  A 
40 percent evaluation was assigned for the unilateral 
disability when such disability was severe; involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of the deep 
circulation.

Under the old criteria for unilateral phlebitis or 
thrombophlebitis under Diagnostic Code 7121, a 100 percent 
evaluation was assigned where there was massive board-like 
swelling, with severe and constant pain at rest.  A 
60 percent evaluation was assigned where there was persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation, with pigmentation, cyanosis, eczema, or 
ulceration.  A 30 percent evaluation was assigned where there 
was persistent swelling of the leg or thigh, increased on 
standing or walking one or two hours, readily relieved by 
recumbency; moderate discoloration, pigmentation, and 
cyanosis, or persistent swelling of the arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation, or cyanosis.

Under the new criteria for unilateral varicose veins or post 
phlebitic syndrome, under Diagnostic Code 7120 and 7121, a 
100 percent evaluation will be assigned where there is 
massive board-like edema with constant pain at rest.  A 
60 percent evaluation will be assigned where there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 
40 percent evaluation will be assigned where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

The veteran's medical history includes treatment for 
recurrent varicose veins of the left leg, with multiple 
ligations, recurrent ulcers, pulmonary emboli, phlebitis, 
thrombophlebitis, and venous insufficiency of the left lower 
extremity. With this complicated medical history, which shows 
an interrelationship of varicose veins of the left leg, 
pulmonary emboli, phlebitis, thrombophlebitis, and venous 
insufficiency of the left leg, the Board believes that the 
veteran's service connected disability, both before and after 
January 12, 1998, can most appropriately be evaluated under 
the diagnostic criteria for phlebitis or thrombophlebitis 
(post-phlebitic syndrome after January 12, 1998).  

While the criteria for varicose veins were liberalized 
effective January 12, 1998, the Board has determined that 
such liberalization has no practical effect in this case, if 
we rate the disability by analogy under the diagnostic 
criteria for phlebitis or thrombophlebitis (post-phlebitic 
syndrome after January 12, 1998).  By rating the service 
connected disability under such criteria, the veteran is 
entitled to a 60 percent evaluation, but not higher, for the 
service-connected disability of the left lower extremity from 
the date of reopened claim.  See Karnas v. Derwinski, supra.  
In this regard, in evaluating the claim for an increased 
rating, the amended criteria for rating phlebitis, 
thrombophlebitis, or post phlebitis syndrome, effective 
January 12, 1998, is neither more nor less favorable to the 
veteran than the old criteria. VAOPGCPREC 3-2000, (April 10, 
2000). 

It is clear that the various examinations by the VA and the 
veteran's private physician have not shown massive board-like 
swelling, with severe and constant pain at rest.  Thus, under 
the old or new criteria for phlebitis, thrombophlebitis, or 
post-phlebitic syndrome, the veteran does not meet the 
criteria for a 100 percent rating.  

Rather, the VA examinations have shown persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation, with pigmentation, eczema and ulceration.  While 
the veteran has not had ulcers in the last 2 or 3 years, his 
medical history shows repeated chronic problems with ulcers 
with the least amount of difficulty or trauma to the left 
leg.  Considering that the veteran has pain in the left leg 
with even minimal activity, such as walking only 10 or 15 
minutes, and that he needs to keep his feet elevated for long 
periods of time, the Board finds that a rating of 60 percent 
is appropriate for the service-connected disability of the 
left lower extremity before and after January 12, 1998.  As 
just indicated, the criteria for a rating in excess of 
60 percent have not been met before or after this date.  
Massive board-like swelling has not been demonstrated, nor 
has severe and constant pain at rest. 



ORDER

Entitlement to service connection for varicose veins of the 
right leg is not established.  To this extent, the benefit 
sought on appeal is denied.

Entitlement to a rating of 60 percent, but not higher, for 
varicose veins, with venous insufficiency ( post-phlebitic 
syndrome), of the left lower extremity is established.  To 
this extent, the appeal is granted, subject to the 
controlling regulations for the award of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

